Citation Nr: 0201430	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-01 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to special monthly pension for the aid and 
attendance of another.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had verified active service from March 1952 to 
April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
special monthly pension.  


REMAND

In his January 2001 substantive appeal, the veteran requested 
a travel Board hearing at the local RO.  Such hearing was 
scheduled to be conducted before a Board member on December 
11, 2001 and the veteran was so notified the preceding month.  

In a communication dated December 3, 2001, the veteran wrote 
the RO that he would be unable to attend this hearing date 
due to poor health, and he requested that his hearing be 
rescheduled.  This statement was received at the RO on 
December 10, 2001, one day prior to the scheduled hearing.  

Under Rule 704(c) of the Board's Rules of Practice (38 C.F.R. 
§ 20.704(c) (2001), this matter has been submitted to the 
undersigned who would have conducted the hearing scheduled 
for December 11.  The Board finds that the veteran has not 
withdrawn his hearing request and his request to reschedule 
appears to have been based upon good cause.  Accordingly his 
appeal must be remanded for this to be accomplished.   

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
New Orleans, Louisiana, RO before a member 
of the Board.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record.  
Thereafter, the case should be returned to 
the Board for appellate review.  The 
veteran need take no action until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

